--------------------------------------------------------------------------------


Exhibit 10.20














RALCORP HOLDINGS, INC.


EXECUTIVE HEALTH PLAN


(Amended and Restated Effective as of January 1, 2001)


--------------------------------------------------------------------------------



GUARANTEE LIFE INSURANCE COMPANY



--------------------------------------------------------------------------------


Guarantee Centre        8801 Indian Hills Drive        Omaha, NE
68114-4066        402-361-7300


CERTIFIES THAT the person shown below has been named by the Participating
Employer as eligible for coverage and is insured under Group Policy No.
05-000199 issued to First Bank, as Trustee of GLIC’s Medical Expense
Reimbursement Insurance Trust (the Group Policyholder).








































THIS IS NOT A MEDICARE SUPPLEMENT CERTIFICATE. If you are eligible for Medicare,
review the guide to Health Insurance for people with Medicare available from the
Company.


This Certificate replaces any prior certificate issued for the benefits
described inside. As a Certificate of insurance, this does not constitute a
contract of insurance. It is a summary of the provisions of the Policy and is
subject to the terms of the Policy.






                    President




GROUP ACCIDENT AND MEDICAL EXPENSE REIMBURSEMENT
INSURANCE CERTIFICATE


--------------------------------------------------------------------------------



SCHEDULE OF BENEFITS


Maximum Medical Benefit:
$100,000 per Calendar Year for Insured Person and all Dependents combined.
   
Per Occurrence Limit:
$10,000 per Calendar Year for any one occurrence (the same or related condition,
surgery, confinement or course of dental treatment).
   
Principal Sum for AD&D:
$100,000 for Insured Person only. For an Employee, this AD&D benefit reduces 70%
at age 70 and terminates at age 80. For a Retiree, Surviving Spouse or Board
Member, it terminates at age 65.



Beneficiary: As shown on your most recent Group Enrollment Card or Change of
Beneficiary Form on file with the Company.


Group health plans and health insurance issuers offering group health insurance
coverage generally may not, under federal laws:



 
(1)
restrict benefits for any hospital length of stay in connection with childbirth
for the mother or newborn child to less than 48 hours following a normal vaginal
delivery, or less than 96 hours following a cesarean section; or
 
(2)
require that a provider obtain authorization from the plan or insurance issuer
for prescribing a length of stay not in excess of the above periods.



TABLE OF CONTENTS


Definitions
1,2
   
General Provisions
3
   
Participating Employers
5
   
Policy Termination
5
   
Individual Effective Dates and Termination
6
   
Medical Expense Reimbursement Insurance
7
   
Exclusions
9, 10
   
Accidental Death and Dismemberment Insurance
11
   
Claims Procedures
12
   
Beneficiary, Facility of Payment, Settlement Options
13
   


--------------------------------------------------------------------------------





I – DEFINITIONS


BASE HEALTH PLAN means the Participating Employer’s major medical plan, which is
not a party of the plan provided by the Policy. The Base Health Plan may be an
insured self-insured or service plan; but it must provide at least the following
hospital and medical benefits:
(1)      $250,000 lifetime maximum per person; subject to:
(a)      an annual deductible not to exceed $1,000 per person; and
(b)      copayments not to exceed 20% of the first $10,000 of covered expenses
beyond deductible incurred by each person each plan year;
If a PPO (preferred provider organization) option is included, copayments may
not exceed 20% of that amount for covered expenses incurred within the PPO
network, or 40% of that amount for covered expenses incurred outside the PPO
network.

 
(2)
coverage of the full cost of semi-private hospital room and board, intensive
care and extended care;

 
(3)
coverage of the usual, customary and reasonable charges for professional
services and supplies, including (but not limited to);

(a)      physician’s or surgeon’s services, nursing care and physiotherapy;
(b)      prescription drugs and medicines; and
(c)      x-ray, laboratory and ambulance services; and

 
(4)
any other coverage required by federal law and by the state laws which apply
where the Participating Employer’s Certificates are delivered.



For Insured Persons and Dependents who are eligible for Medicare, the Base
Health Plan may also consist of coverage under Medicare Parts A and B; plus a
Medicare Supplement Insurance Policy which meets the minimum state requirements
for such plans.


Unless requested otherwise on the Employer’s Participation Agreement, the Base
Health Plan:
(1)      must remain in effect throughout the period the Participating
Employer’s Policy coverage is in effect; and
(2)      must cover each Insured Person and Dependent throughout his or her
period of Policy coverage.


If a claimant is not covered by a Base Health Plan when Covered Medical Expenses
are incurred, Policy coverage will remain in effect; but benefits will be
determined as if he or she was covered for the minimum benefits shown above.


COMPANY means Guarantee Life Insurance Company, a Nebraska corporation, whose
Home Office address is 8801 Indian Hills Drive, Omaha, Nebraska 68114-4066.

1

--------------------------------------------------------------------------------





DEPENDENT means a person who:
(1)      is covered as a dependent under the Base Health Plan; unless requested
otherwise on the employer’s Participation Agreement; and
(2)      is the Insured Person’s:
(a)      lawful spouse;
(b)      unmarried child under age 19;
(c)      unmarried child under age 25, who is a full-time student at an
accredited educational institution; or
(d)      unmarried child who, since age 19, has been unable to earn a living due
to a mental or physical handicap.


As used above, the term “child” includes the Insured Person’s:

 
(1)
natural born child;

 
(2)
legally adopted child; or a child the Insured Person intends to adopt:

(a)      from the date of placement in his or her home for an agency adoption;
or
(b)      from any later date the adoption petition is filed for a private
adoption; or

 
(3)
step child or foster child, who resides in the Insured Person’s household and is
chiefly dependent upon him or her for support.



In addition, the term “Dependent” includes any child whose medical care is the
Insured Person’s responsibility, pursuant to a divorce decree or other court
order.


GROUP POLICYHOLDER means the person, partnership, corporation, or trust which is
shown on the Face Page of the Policy.


INSURANCE MONTH means that period of time which:
(1)      begins on the first day of the calendar month at 12:01 A.M., standard
time, at the Participating Employer’s main place of business; and
(2)      ends on the last day of the same month at 12:00 midnight at the same
place.


INSURED PERSON means an employee of the Participating Employer:
(1)      who is regularly scheduled to work at least 25 hours per week;
(2)      who has been named by the Participating Employer as eligible for Policy
coverage;
(3)      who has completed an enrollment card provided by the Company;
(4)      for whom premiums for Policy coverage are being paid; and
(5)      who is covered under a Base Health Plan; unless requested otherwise on
the Employer’s Participation Agreement.


If requested on the Employer’s Participation Agreement, the term “Insured
Person” may also include:
(1)      a Participating Employer’s retired employee;
(2)      an Insured Person’s surviving spouse who is not remarried; or
(3)      a member of a Participating Employer’s board of directors.

2

--------------------------------------------------------------------------------



Such persons must meet parts (1) through (4) above; but their Base Health Plan
may consist of coverage under Medicare Parts A and B, plus a Medicare Supplement
Insurance Policy.


LOSS OF A MEMBER means Loss of Hand or Foot, or Loss of an Eye.


LOSS OF HAND OR FOOT means complete severance through or above the wrist or
ankle joint. (In South Carolina, “Loss of Hand” can also mean the loss of four
whole fingers from one hand.)


LOSS OF AN EYE means total and irrevocable loss of sight in that eye.


LOSS OF THUMB AND INDEX FINGER means severance of the thumb and index finger of
the same hand, through or above the joint closest to the wrist. (In California,
it can also mean loss by complete severance of at least one whole phalanx of
each.)


PARTICIPATING EMPLOYER or EMPLOYER means an employer who has been accepted and
approved by the Company for participation in the plan of coverage provided by
the Policy.


PLAN YEAR means:
(1)      that calendar year during which the Employer’s coverage first takes
effect; and
(2)      each subsequent calendar year after that.


PHYSICIAN means a licensed physician, surgeon or other medical practitioner who:
(1)      must be recognized as a physician for insurance purposes under the
state laws which apply where the Employer’s Certificates are delivered; and
(2)      is acting within the scope of his or her license.


The term “Physician” does not include:
(1)      the Insured Person;
(2)      the Insured Person’s spouse, parent, child or sibling; or
(3)      anyone related to the Insured Person’s spouse by the same degree.


POLICY means the Group Accident and Medical Expense Reimbursement Insurance
Policy issued by the Company to the Group Policyholder.


II – GENERAL PROVISIONS


ENTIRE CONTRACT. The entire contract between the parties consists of:
(1)      the Policy and the Group Policyholder’s application attached to it;
(2)      the Participating Employers’ Participation Agreements; and
(3)      the Insured Persons’ enrollment cards, if any.


All statements made by the Group Policyholder, by the Participating Employers,
and by Insured Persons are representations and not warranties. No statement made
by an Insured

3

--------------------------------------------------------------------------------



Person will be used to contest the coverage provided by the Policy; unless a
copy of the statement is furnished to:
(1)      the Insured Person with the Group Certificate; or
(2)      the Insured Person’s Beneficiary.


Only an Officer of the Company may change the Policy or extend the time for
payment of any premium. No change will be valid unless made in writing and
signed by an Officer of the Company. Any change so made will be binding on all
persons referred to in the Policy.


INCONTESTABILITY. Except for the non-payment of premiums, the Company may not
contest the validity of the Policy as to any Insured Person, after coverage has
been in force for that person for two years during his or her lifetime. No
statement made by an Insured Person will be used to contest the validity of the
Policy; unless the statement is contained in a written application signed by the
Insured Person.


INFORMATION TO BE FURNISHED. The Group Policyholder and Participating Employers
may be required to furnish information needed to administer the Policy. Clerical
error by the Group Policyholder or a Participating Employer:
(1)      will not affect insurance which otherwise would be in effect; and
(2)      will not continue insurance which otherwise would be terminated.


Once an error is discovered, an equitable adjustment in premium will be made. If
a premium adjustment involves the return of unearned premium, the amount of the
refund will be limited to the 12 month period prior to the date the Company
receives proof such an adjustment should be made. The Company may inspect any of
the Group Policyholder’s and Participating Employers’ records which relate the
Policy.


MISSTATEMENT OF AGE. If an Insured Person’s age has been misstated, premiums
will be subject to an equitable adjustment. If the amount of benefit depends
upon age, the benefit will be the amount which would have been payable based
upon the person’s correct age.


CERTIFICATES. The Participating Employer will be furnished individual
Certificates for delivery to each Insured Person. These Certificates summarize
the benefits provided by the Policy. If there is a conflict between the Policy
and the Certificate, the Policy will control.


NON-PARTICIPATION. The Policy does not participate in the Company’s profits or
surplus.


ASSIGNMENT. The insurance and benefits provided under the Policy may not be
assigned.

4

--------------------------------------------------------------------------------



CONFORMITY WITH STATE STATUTES. If any provision of the Policy conflicts with
any applicable state law, then the provision will be deemed to conform to the
minimum requirements of the law.


WORKER’S COMPENSATION. The Policy is not to be construed to provide benefits
required by Worker’s Compensation laws.


III – PARTICPATING EMPLOYERS


A Participating Employer has no rights under the Policy; except as provided in
this Section. The Participating Employer will be liable for all accrued premiums
payable for any of its employees and their Dependents who are insured under the
Policy.


EMPLOYER’S EFFECTIVE DATE. The Participating Employer’s Effective Date of
participation under the Policy will be the latest of:
(1)      the date the Policy is issued;
(2)      the first day of the Insurance Month after the Company approves the
employer’s Participation Agreement; or
(3)      any other date agreed upon by the Company and the Participating
Employer.


EMPLOYER TERMINATION. A Participating Employer’s participation under the Policy
ends on the earliest of the following dates:
(1)      the date the Participating Employer suspends active business
operations; is placed in bankruptcy or receivership; dissolves, merges or
otherwise alters its existence;
(2)      the date the Participating Employer is excluded from coverage by
amendment or termination of the Policy;
(3)      the end of the Insurance Month in which the Company receives the
Participating Employer’s written request to cease participation; or
(4)      the end of the last Insurance Month for which premium is paid.


On the day participation ends, Policy coverage will terminate for all of the
Participating Employer’s employees and their Dependents. After participation
ends, the employer may not become a Participating Employer again; until the
Company re-approves it as such.


IV– POLICY TERMINATION


GRACE PERIOD. A grace period of 60 days from the due date will be allowed for
the payment of each premium after the first. If any quarterly premium remains
unpaid through the last day of the grace period; then Policy coverage will
terminate automatically, on the day the grace period ends. The Participating
Employer will remain liable for premium for the period Policy coverage remains
in effect during the grace period.

5

--------------------------------------------------------------------------------



POLICY TERMINATION. Until the premium rate has been in effect for at least 12
months, the Company may terminate the Policy coverage on any premium due date;
but only if:
(1)      the Participating Employer suspends active business operations; is
placed in bankruptcy or receivership; dissolves, merges or otherwise alters its
existence;
(2)      there are fewer than 100 Insured Persons covered under the Policy;
(3)      there is a change in state or federal law affecting the terms of the
Policy; or
(4)      the Participating Employer without good cause, fails to perform its
duties relating to the Policy or to promptly furnish any information the Company
may reasonably require.


To do so, the Company must give the Group Policyholder and Participating
Employers at least 31 days’ prior written notice of its intent to terminate the
Policy.


EFFECT OF POLICY TERMINATION. On the date the Policy ends, Policy coverage will
terminate for all of the Employer’s employees and their Dependents. The Employer
cannot become a Participating Employer again, until the Company reapproves it as
such.


NOTE TO INSURED PERSONS. The Employer shall forward the notice of cancellation,
nonrenewal or expiration of the Policy to each Insured Person, as soon as
reasonably possible.


V– INSURED PERSONS AND DEPENDENTS


ELIGIBILITY AND EFFECTIVE DATES. An employee becomes eligible for Policy
coverage on the later of:
(1)      the date his or her employer becomes a Participating Employer; or
(2)      the first day of the month following the date the employee first meets
the definition of Insured Person shown in Section I.
An employee’s coverage takes effect on the date he or she becomes eligible. A
Dependent’s coverage takes effect on the later of:
(1)      the date the Insured Person’s coverage takes effect; or
(2)      the date he or she first meets the definition of an eligible Dependent
shown in Section I.


INDIVIDUAL TERMINATION. An Insured Person’s coverage will end on the earliest
of:
(1)      the date the Policy terminates;
(2)      the date his or her employer is no longer a Participating Employer;
(3)      the last day of the Insurance Month in which the Insured Person
requests to cancel the insurance;
(4)      the last day of the Insurance Month for which the last premium is paid
for the insurance;
(5)      the date he or she is no longer an eligible Insured Person as defined
in Section I;
(6)      the date the Insured Person enters the Armed Forces of any state or
country on active duty; except for duty of 30 days or less for training in the
Reserves or

6

--------------------------------------------------------------------------------



National Guard. (The Company will refund any unearned premium upon receipt of
proof of military service); or
(7)      the date the Insured Person’s employment with the Participating
Employer ends; except when:
(a)      the Insured Person is entitled to a Continuation provided below; or
(b)      the Participating Employer has elected to cover the Insured Person as a
retired employee, surviving spouse or member of its board of directors.


If an Insured Person is covered as a retired employee, surviving spouse or
member of the Participating Employer’s board of directors; then that person’s
Accidental Death and Dismemberment Insurance will end on his or her 65th
birthday.


A Dependent’s coverage will end on the earliest of:
(1)      the date the Insured Person’s insurance ends;
(2)      the date he or she is no longer an eligible Dependent as defined in
Section I; or
(3)      the date the Dependent enters the Armed Forces of any state or country
on active duty; except for duty of 30 days or less for training in the Reserves
or National Guard. (The Company will refund any unearned premium upon receipt of
proof of military service.)


CONTINUATION. Ceasing active work results in termination of eligibility; but
coverage may be continued as follows.
(1)      If the Insured Person is disabled due to illness or injury; then
insurance may be continued during the disability resulting from that condition.
(2)      If the Insured Person is on a temporary layoff or an approved leave of
absence; then insurance may be continued for three Insurance Months following
the month in which the layoff began.
(3)      If the Insured Person or Dependent is entitled to continue coverage in
accord with any federal or state law, which applies where the Participating
Employer’s Certificates are delivered; then insurance may be continued for the
period required by law.


Throughout any period of continued coverage, the employer must remain a
Participating Employer; and premium payments must be made on the person’s
behalf.


INDIVIDUAL REINSTATEMENT. An Insured Person who returns to work within 12 months
after insurance ends will again be eligible for Policy coverage on the date of
return to active work; provided:
(1)      the employer remains a Participating Employer;
(2)      the employee meets the definition of an Insured Person; and
(3)      premium payments are resumed on his or her behalf.


VI – MEDICAL EXPENSE REIMBURSEMENT INSURANCE


BENEFITS. If an Insured Person or Dependent incurs Covered Medical Expenses,
during the Participating Employer’s Plan Year; then the Company will pay
benefits equal

7

--------------------------------------------------------------------------------



to the amount of such expenses incurred in excess of the Deductible. Benefits
will not exceed:
(1)      the Per Occurrence Limit for Covered Medical Expenses incurred as a
result of any one condition or period of confinement during any calendar year;
or
(2)      the Maximum Medical Benefit for Covered Medical Expenses incurred by
the Insured Person and any Dependents combined during any calendar year.
The Per Occurrence Limit and Maximum Medical Benefit are shown in the Schedule
of Benefits on the face page.


PER OCCURRENCE LIMIT. Covered Medical Expenses incurred by the same Insured
Person or Dependent during any one calendar year will be subject to the Per
Occurrence Limit, if such expenses result from:
(1)      the same or related condition, illness or injury. Treatment of all
injuries sustained by any one Insured Person or dependent, as a result of the
same accident, will be considered one occurrence.
(2)      the same or related surgical procedures. Two or more surgical
procedures will be considered one occurrence if performed bilaterally, on two or
more phalanges, or in the same orifice or operative field; unless the procedures
are performed during separate operative sessions and are due to unrelated
conditions.
(3)      the same period of confinement in a hospital, skilled nursing care
facility or other health care facility. Two or more confinements will be
considered parts of the same period of confinement, whether they are in the same
or different health care facility; unless they are separated by at least 30
consecutive days without confinement.
(4)      the same course of dental treatment. A course of dental treatment is a
series of dental or orthodontic services prescribed by a dentist to correct a
specific dental condition. It will be considered one occurrence; regardless of
the number of teeth, quadrants, procedures, prothodontics, sessions or
adjustments involved.


COVERED MEDICAL EXPENSES. Covered Medical Expenses include reasonable expenses
for necessary medical care which:
(1)      are allowed as a medical deduction by Section 213 of the U.S. Internal
Revenue Code of 1954, as amended;
(2)      are incurred for the Insured Person’s or Dependent’s medical care;
(3)      are the Insured Person’s legal obligation to pay; and
(4)      are not payable under the Base Health Plan.


Such medical care or expense may include (but is not limited to):
(1)      hospital, medical and surgical services to diagnose or treat an illness
or injury;
(2)      routine physical exams, routine laboratory tests and preventive
inoculations;
(3)      dental work, prescription drugs and medical equipment;
(4)      the fitting and cost of hearing aids, eyeglasses and contact lenses;
(5)      transportation that is primarily for and essential to medical care; and
(6)      premiums, contributions, subscriber or capacitation fees an Insured
Person pays for:

8

--------------------------------------------------------------------------------



(a)      the Participating Employer’s Base Health Plan (or Medicare and a
Medicare Supplement Insurance Policy); and
(b)      any dental, vision or prescription drug plan provided by that Employer.


Covered Medical Expenses will not exceed the usual and customary charge. This is
the amount charged by most other Physicians or health care practitioners with
similar training and experience, within the same geographic area, for a
comparable service. That “area” may be a city, metropolitan area, county or
greater area; as needed to identify a cross section of providers of the same or
similar service. For expense incurred outside the United States, the Usual and
Customary Charge will be the amount allowed for that service, if performed in
the Company’s domicile in Omaha, Nebraska.


DEDUCTIBLE. The Deductible is any amount of benefits payable to the Insured
Person or Dependent for the same medical care under:
(1)      the Base Health Plan;
(2)      any other self-insured health plan or group health, dental, vision or
prescription drug policy; or
(3)      worker’s compensation, Medicare or other government program.
If a claimant is not covered by a Base Health Plan when Covered Medical Expenses
are incurred; then the Deductible will be determined as if he or she was covered
for the minimum benefits shown in Section I.


EXCLUSIONS AND LIMITATIONS. Covered Medical Expenses do not include charges:
(1)      which are in excess of the usual and customary charge for that service.


(2)      for services or supplies which:
(a)      are not recommended, approved or certified as medically necessary by a
Physician;
(b)      are provided by a Physician or other health care practitioner who is
the Insured Person; his or her spouse, parent, child or sibling,; or anyone
related to the Insured Person’s spouse by the same degree; or
(c)      are beyond the scope of the Physician’s, health care practitioner’s or
facility’s license; or are illegal where they were provided.


(3)      for any cosmetic surgical procedure, cosmetic dental procedure, or drug
or medicine prescribed for cosmetic use; except to restore function or repair a
disfigurement resulting from:
(a)      a congenital birth defect; or
(b)      an injury, disease or its surgical treatment (such as reconstruction
after removal of a malignancy).


Cosmetic surgical procedures include (but are not limited to):
(a)      face lifts, dermabrasion, chemical peels and collagen injections;
(b)      voluntary radial kerototomy, blepharoplasty, rhinoplasty, or otoplasty;
(c)      liposuction, breast augmentation or reduction; and

9

--------------------------------------------------------------------------------



(d)      hair transplants and electrolysis.


Cosmetic dental procedures include (but are not limited to) tooth bleaching,
facings on crowns or pontics distal to the second bicuspid, and characterization
of dentures.


Drugs or medicines prescribed for cosmetic use include (but are not limited to)
wrinkle treatments and hair growth stimulants.


(4)      for the following services or expenses, whether or not they are
prescribed or recommended by a Physician:
(a)      weight loss or smoking cessation programs or medications, when provided
for general health;
(b)      physical therapy, massage therapy, hydrotherapy, or steam baths; when
provided for general health or to relieve discomfort, rather than for a specific
medical condition;
(c)      nonprescription drugs or medicines (except insulin);
(d)      vitamins, minerals, enzymes, herbal or homeopathic preparations,
special foods or dietary supplements; which:

 
(i)
can be obtained without a Physician’s written prescription; or

 
(ii)
have an over-the-counter equivalent;

(e)      non-nursing services provided by a personal attendant, companion or
housekeeper;
(f)      travel, lodging or meals while vacationing at a health spa, resort,
camp or retreat;
(g)      health club, athletic association or country club membership or dues;
or
(h)      any other service or expense not allowed as a medical deduction by
Section 213 of the U.S. Internal Revenue Code, as amended.


(5)      for modification of the Insured Person’s home, yard, motor vehicle or
workplace; or the purchase or rental of nonmedical equipment, such as:
(a)      an air conditioner, humidifier or purifier;
(b)      exercise, sports or motorized transportation equipment;
(c)      a ramp. Lift, escalator or elevator; or
(d)      a sun or heat lamp, whirlpool bath, hot tub, sauna or swimming pool;


(6)      for transportation which is not primarily for and essential to medical
care;


(7)     for premiums, contributions, or fees an Insured Person pays for the cost
of:
(a)      any disability income insurance;
(b)      any accidental death and dismemberment insurance; or
(c)      any health care plan; except for the Base Health Plan (or Medicare and
a Medicare Supplement Insurance Policy) and any dental, vision or prescription
drug plan provided by the Employer;


(8)     for medical treatment provided by a health care facility or practitioner
which:

10

--------------------------------------------------------------------------------



(a)      does not charge the Insured Person for the services; or
(b)      does not normally charge for such services in the absence of insurance;


(9)      for services which are provided by or reimbursable under Worker’s
Compensation, Medicare or any other government program (except Medicaid); or


(10)    in connection with any sickness contracted or injury sustained:
(a)      during active duty or training in the armed forces, Reserves or
National Guard of any state or country; or
(b)      as a result of war, whether declared or undeclared; any act of war; or
resistance to armed invasion or aggression.


VII – ACCIDENTAL DEATH AND DISMEMBERMENT INSURANCE


DEATH OR DISMEMBERMENT BENEFIT. The Company will pay the benefit listed below,
if:
(1)      an Insured Person sustains an Injury while insured under the Policy;
and
(2)      the Injury directly causes one of the following Covered Losses within
365 days after the date of the accident.
The loss must result directly from the Injury and from no other causes.


TABLE OF COVERED
LOSSES                                                              BENEFIT


Loss of
Life                                                                                                  
Principal Sum
Loss of One Member (Hand, Foot or
Eye)                                                 ½ Principal Sum
Loss of Two or More
Members                                                                  
Principal Sum
Loss of Thumb and Index
Finger                                                                  ¼
Principal Sum


The Principal Sum is shown in the Schedule of Insurance. If any Insured Person
sustains more than one loss resulting from the same accident, the benefit will
be the one largest amount listed. Benefits will not exceed the Principal sum for
all of his or her losses combined.


TO WHOM PAYABLE. Benefits for the Insured Person’s loss of life will be paid in
accord with the Beneficiary section. Any other benefits will be paid to the
Insured Person.


EXCLUSIONS. Accidental Death and Dismemberment Insurance benefits will not be
paid for Loss resulting from:
(1)      intentionally self-inflicted injury or attempted injury, while sane or
insane;
(2)      sickness, disease or bodily infirmity; except for:
(a)      a bacterial infection resulting from an accidental cut or wound; or
(b)      the accidental ingestion of a poisonous food substance;
(3)      medical or surgical treatment; except when it is for a covered injury;

11

--------------------------------------------------------------------------------



(4)      the Insured Person’s voluntary participation in a riot, insurrection or
the commission of a felony;
(5)      war or any act of war, whether declared or undeclared; or any injury
which occurs during active duty or training in the armed forces, Reserves or
National Guard of any state or country;
(6)      travel or flight in any aircraft; except as a fare-paying passenger on
a regularly scheduled flight with a licenses commercial airline;
(7)      the Insured Person’s taking part in any aeronautical sport, ballooning,
hang gliding or parachute jumping; except when a parachute jump is made to
preserve his or her life;
(8)      the Insured Person’s driving a motor vehicle while intoxicated,
impaired or under the influence of drugs:
(a)      as defined by the jurisdiction where the accident occurs;
(b)      whether or not the driver is convicted of the offense.
However, this Part 8 will not apply when drugs are taken as prescribed by a
Physician.


VIII – CLAIM PROCEDURES


MEDICAL EXPENSE REIMBURSEMENT CLAIMS. For Medical Expense Reimbursement claims,
the Insured Person is not required to send a written notice of claim or a
request for claims forms to the Company. Instead, the Insured Person may submit
proof of any Covered Medical Expenses to the Participating Employer on forms
furnished by the employer. This may be done:
(1)      at any time during the calendar year in which such expenses are
incurred; or
(2)      within 90 days after the close of that calendar year. (Exceptions for
late proof will be made only as provided below.)


The Participating Employer will then:
(1)      verify any amounts payable for such expenses under the Base Health
Plan; and
(2)      submit the verified claims to the Company at least monthly.
Any Medical Expense Reimbursement benefits will be paid as soon as the Company
receives proper written proof of loss; provided the required premium has been
paid on the Insured Person’s behalf.


ACCIDENTAL DEATH OR DISMEMBERMENT CLAIMS. For an accidental death or
dismemberment claim, a written notice of a claim must be given within 20 days
after the loss occurs. The notice must be sent to the Company’s Home Office. It
should include:
(1)      the Insured person’s name and address; and
(2)      the number of the Policy.


When this notice of claim is received, the Company will send the Insured Person
forms for filing the required proof. If the Insured Person does not receive
these forms within 15 days; then the proof of loss requirement may be met by
giving the Company a written statement of the nature and extent of the loss,
within the required time period.

12

--------------------------------------------------------------------------------



For an accidental death or dismemberment claim, the Company must be given
written proof of loss within 90 days after the loss occurs. (Exceptions for late
proof will be made only as provided below.) Any benefits payable for accidental
death or dismemberment will be paid as soon as the Company receives proper
written proof of loss.


EXCEPTIONS FOR LATE PROOF. If it was not reasonably possible to give written
proof in the time required, the claim will not be reduced or denied solely for
this reason; provided proof is filed as soon as reasonably possible. In any
event, proof of loss must be given no later than one year from such time; unless
the Insured Person was legally incapacitated.


LEGAL ACTIONS. No legal action to recover any benefits may be brought until 60
days after the required written proof of loss is given. No legal action may be
brought more than three years after the date written proof of loss is required
to be given.


PHYSICAL EXAMINATIONS. The Company, at its expense, may:
(1)      have an Insured Person examined, as often as reasonably necessary,
while any claim is pending; and
(2)      have an autopsy made, where allowed by law, if a claim for death
benefits is made.


RIGHT OF RECOVERY. If benefits are overpaid on any claim, full reimbursement is
required:
(1)      within 60 days after the Company requests reimbursement;
(2)      whether the overpayment is due to fraud, misrepresentation, the
Company’s error in processing a claim, or any other reason.
If reimbursement is not made, the Company has the right to reduce future
benefits until full reimbursement is made; or to recover such overpayments from
the Insured Person or his or her estate.


COMPANY’S DISCRETIONARY AUTHORITY. Except for those functions which the Policy
specifically reserves to the Group Policyholder or Participating Employer, the
Company has the authority to manage the Policy, administer claims, interpret its
provisions and resolve questions arising under it. The Company’s authority
includes the right to:
(1)      establish administrative procedures, determine eligibility and resolve
claims questions; and
(2)      determine what information it reasonably requires to make such
decisions.


IV – BENEFICIARY


PAYMENTS TO BENEFICIARY. At the death of an Insured Person, any amount payable
as a result of his or her death will be paid to the named Beneficiary who
survives the Insured Person. If no named Beneficiary survives the Insured
Person, payment will be made:
(1)      to the Insured Person’s estate; or

13

--------------------------------------------------------------------------------



(2)      in accord with the Facility of Payment section.
The right of a Beneficiary to receive any such amount is subject to the Facility
of Payment section of the Policy.


If the Insured Person’s Beneficiary dies:
(1)      within 15 days of the Insured Person’s death; and
(2)      before the Company receives satisfactory proof of the Insured Person’s
death; payment will be made as if the Insured Person had survived the
Beneficiary; unless the other provisions have been made.


NAMING THE BENEFICIARY. An Insured Person’s Beneficiary will be as shown on his
or her enrollment card; unless changed. If the Policy replaces a group policy
provided similar coverages; then an Insured Person’s Beneficiary named under the
prior policy will be the Beneficiary under the Policy, until changed.


CHANGING THE BENEFICIARY. Only the Insured Person (or his or her assignee) may
change the Beneficiary. A new Beneficiary may be named by filing a written
notice of the change with the Company at its Home Office. The change will be
effective as of the date it was signed; subject to any action taken by the
Company before it received notice of the change.


X – FACILITY OF PAYMENT


If any benefit under the Policy becomes payable to an Insured Person’s estate, a
minor, or any person who (in the Company’s opinion) is not competent to give a
valid release; then the Company, at its option, may make payment to any one or
more of the following:
(1)      a person who has assumed the care and support of the Insured Person or
Beneficiary;
(2)      a person who has incurred expense as a result of the Insured Person’s
last illness or death;
(3)      the personal representative of the Insured Person’s estate; or
(4)      any person related by blood or marriage to the Insured Person.


No payment made as provided above may exceed $1,000; or the amount permitted by
state law, if less. A payment made in good faith under this Section will
discharge the Company to the extent of that payment. Any unpaid balance will be
paid to the Insured Person’s estate; or to the Insured Person’s Beneficiary upon
attaining the age of majority; or becoming competent to give a valid release.


XI – SETTLEMENT OPTIONS


All or part of any death or dismemberment benefit may be received in
installments, by making written election to the Company. Such election may be
made:
(1)      by the Insured Person, while living; or
(2)      by the person who is to receive payment, if no such election is in
effect at the time of the Insured Person’s death.

14

--------------------------------------------------------------------------------



Any such election must comply with the Company’s practices at the time it is
made. The amount applied under a settlement option must be at least $2,000. It
must be sufficient to provide a payment of at least $20 per month.

15

--------------------------------------------------------------------------------



CERTIFICATE AMENDMENT NO. 1


TO BE ATTACHED TO THE CERTIFICATE FOR GROUP POLICY NO: 05-000199


ISSUED TO: First Bank, as Trustee of GLIC’s Medical Expense Reimbursement
Insurance Trust


FOR CERTIFICATES DELIVERED IN MISSOURI


A.          Under Section V – INSURED PERSONS AND DEPENDENTS, the following
provisions are added:
 
       SPOUSE CONTINUATION. If an Insured Person’s surviving, divorced or
legally separated spouse:
(1)      is entitled and elects to continue Policy coverage under federal COBRA
law; and
(2)      is age 55 or older when Policy coverage would otherwise end due to
expiration of COBRA continuation coverage;
Then coverage for that former spouse and an eligible Dependent children may be
continued longer; subject to timely notice and payment of premiums. The former
spouse must notify the Employer within 60 days of a divorce or legal separation.
The Employer must send the former spouse:
(1)      notice of this continuation right, with election and premium payment
instructions;
(2)      within 14 days after receiving notice of the Insured Person’s death or
dissolution of marriage.
To elect this continuation, the spouse must return a written election within 60
days after the Employer send notice; and premium payment must be made within 45
days of such election. Continued Policy coverage will end on the earliest of:
(1)      the date any premium is due and unpaid by the end of the grace period;
(2)      the date the former spouse attains age 65, remarries or becomes insured
under another group health plan; or
(3)      the date the Policy terminates or the Employer ceases to be a
Participating Employer.


POLICY TERMINATION DURING TOTAL DISABILITY – EXTENSION OF BENEFITS. Termination
of this Policy will have no effect on any Accidental Death or Dismemberment
benefits otherwise payable; provided:
(1)      that person’s loss is due to a covered accidental Injury;
(2)      the accidental Injury occurred while he or she was insured under this
Policy; and
(3)      the Injury directly caused a Covered Loss within 365 days of the date
of the accident.


--------------------------------------------------------------------------------



Termination of this Policy while an Insured Person is Totally Disabled will have
no effect on any Medical Expense Reimbursement benefits otherwise payable under
this Policy; provided:
(1)      the Covered Medical Expenses were incurred before or within 90 days
after this Policy terminated; and
(2)      similar Medical Expense Reimbursement benefits are not payable under
any plan which replaces this Policy.
If the Person is no longer covered by a Base Health Plan when such Covered
Medical Expenses are incurred; then the Deductible will be determined as if he
or she was covered for the minimum benefits shown in Section I. Satisfactory
proof of Total Disability must be submitted to the Company within 31 days after
this Policy terminates.
“Total Disability” means an Insured Person is unable, due to sickness or injury,
to perform the material and substantial duties of his or her regular occupation;
or to engage in any employment or occupation for which he or she is reasonable
qualified by reason of education, training or experience.


B.           Under Section VI – MEDICAL EXPENSE REIMBURSEMENT INSURANCE, The
List of Covered Medical Expenses is expanded to include:
(7)      formula recommended by a Physician to treat phenylketonuria or similar
inherited metabolic disorders;
(8)      medically necessary medication, equipment and supplies to treat
diabetes and diabetes self management education; and
(9)      prosthetics and reconstructive surgery following medically necessary
mastectomy; including surgery of the nondiseased breast to restore symmetry.


C.           Under Section VII – ACCIDENTAL DEATH AND DISMEMBERMENT INSURANCE,
Exclusion (1) is amended to read:


(1)      intentionally self-inflicted injury or attempted suicide, while sane.


D.           Under Section X - FACILITY OF PAYMENT, the second sentence is
amended to read:


No payment made as provided above may exceed $2,000.


This amendment applies only to Certificates delivered to Participating Employers
in the state of Missouri. This amendment takes effect on January 1, 2001, or on
the Insured Person’s effective date of coverage under the Policy; whichever is
later. In all other respects, the Certificate remains the same.



 
GUARANTEE LIFE INSURANCE COMPANY
         
An Officer of the Company


